3:19-cv-03304-MBS   Date Filed 08/10/21   Entry Number 94-1   Page 1 of 13




                    Exhibit A
3:19-cv-03304-MBS   Date Filed 08/10/21   Entry Number 94-1   Page 2 of 13
3:19-cv-03304-MBS   Date Filed 08/10/21   Entry Number 94-1   Page 3 of 13
3:19-cv-03304-MBS   Date Filed 08/10/21   Entry Number 94-1   Page 4 of 13
3:19-cv-03304-MBS   Date Filed 08/10/21   Entry Number 94-1   Page 5 of 13
3:19-cv-03304-MBS   Date Filed 08/10/21   Entry Number 94-1   Page 6 of 13
3:19-cv-03304-MBS   Date Filed 08/10/21   Entry Number 94-1   Page 7 of 13
3:19-cv-03304-MBS   Date Filed 08/10/21   Entry Number 94-1   Page 8 of 13
3:19-cv-03304-MBS   Date Filed 08/10/21   Entry Number 94-1   Page 9 of 13
3:19-cv-03304-MBS   Date Filed 08/10/21   Entry Number 94-1   Page 10 of 13
3:19-cv-03304-MBS   Date Filed 08/10/21   Entry Number 94-1   Page 11 of 13
3:19-cv-03304-MBS   Date Filed 08/10/21   Entry Number 94-1   Page 12 of 13
3:19-cv-03304-MBS   Date Filed 08/10/21   Entry Number 94-1   Page 13 of 13
